          Case 1:18-cr-00289-SHS Document 196 Filed 08/07/19 Page 1 of 1




                                     SAPONE & PETRILLO, LLP
William S. Petrillo, Esq., Partner                                   Chase S. Ruddy, Esq., Se nior Associate
Edward V. Sapone, Esq., Partner

      MA HATTAN                                                               LONG ISLAND
  I Penn Plaza, Suite 5315                                               I 03 Stewart Avenue, Suite 200
New York, New York 10119                                                 Garden City, New York 11530
 Telephone: (2 I 2) 349-9000                                                Telephone: (5 16) 678-2800
   Facsimile: (212) 349-9003                                                 Facsimile: (516) 977-1 977
E-mail: ed@saponepetrillo.com                                            illail : william@saponepetrillo.com


                                                                                August 7, 2019
Hon. Sidney H. Stein
United States District Judge
Southern District of New York

                                                               MEA!O 91~,D~J=D
500 Pearl Street
New York, New York 10007
                                                                       UJUihJ~·
                                         Re:   u nited States v. Kalkanis, et al.
                                               l 8-CR-289 (SHS)

Dear Judge Stein:

        I am retained counsel to Defendant Peter Kalkanis in the above-referenced case . I write tl ]
respectfully request that Mr. Kalkanis ' conditions of release be modified to permit him to travel
to the District of New Jersey tomorrow, August 8, 2019, so that he may pick up his niece at
Newark Airport when her flight lands at approximately 9:00 p.m . Your Honor had previous!):'.
modified Mr. Kalkanis ' conditions so that he could drop his niece off at the airport when she
departed on July 21.

         By way of background, on April 19, 2018 , Mr. Kalkanis made his initial appearance in
front of the Hon . Stewart D . Aaron. On that date, he was released on a $250,000 personal
recognizance bond , secured by the signatures of three financially responsible people. His travel
was restricted to the Southern and Eastern districts of New York and the Eastern District of
Pennsylvania. On May 11 , 2018, Judge Swain also permitted Mr. Kalkanis to travel to the
Di strict of Connecticut for work. He has been compliant with all of the terms of his release.

      I have spoken to Pretrial Services by Officer Erin Cunningham , and the Government by
A.U.S.A. Alexandra Rothman, and neither object to this request.

          Your Honor's consideration is greatly appreciated.
                                                                       Respectfully submitted,

                                                                       Isl Edward V. Sapone
                                                                       Edward V. Sapone
cc:       A.U.S.A. Alexandra Rothman
          P.S.O. Erin Cunningham




                                                               . STEIN
                                                          • D. J.
